DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 07/30/2020.  Claims 1–20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Drawings
The drawings are objected to because Figure 4 does not have proper notation number for flowchart that should be placed outside respective box and should not be included along with the text within the textbox. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, “awarding a positive game point for a shortest route in travel time or” should read --awarding a positive game point for a shortest route in travel time--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a method of controlling a vehicle (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A method for providing dynamic navigational suggestions using a navigation system for a vehicle, the method comprising: 
-determining a route plan for navigating to a trip destination; 
-monitoring navigation tasks performed by a user while driving the vehicle; and 
-providing navigation instructions based on a selectable coach mode and the navigation tasks performed by the user.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining...” and “monitoring…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for providing dynamic navigational suggestions using a navigation system for a vehicle, the method comprising: 
-determining a route plan for navigating to a trip destination; 
-monitoring navigation tasks performed by a user while driving the vehicle; and 
-providing navigation instructions based on a selectable coach mode and the navigation tasks performed by the user.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “providing navigation instructions…” the examiner submits that these limitations are insignificant extra-solution activities. In particular, the providing step are recited at a high level of generality, and amounts to “nothing significantly more than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer”, which is a form of insignificant extra-solution activity.   
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing navigation instructions, the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “providing...” are well-understood, routine, and conventional activities because the background recites that the providing navigation instruction step is conventional instruction provision on a vehicle navigation device, and the specification does not provide any indication that the providing step is anything other than a conventional instruction provision with a generic computer.  Hence, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-15.
	Claims 2-15 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Accordingly, claims 2-15 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 16.
	Claim 16, an apparatus claim (a system), includes limitations analogous to claim 1 a process claim (a method), but adds processors, memories and instructions. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 16 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 17-19.
	Claims 17-19 depend upon claim 16, but fail to cure the deficiencies of claim 16 because these claims merely add to the abstract idea of claim 16 without adding significantly more to the abstract idea.  
Accordingly, claims 17-19 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 20.
	Claim 20, an apparatus claim (a system), includes limitations analogous to claim 1 a process claim (a method), but adds processors, memories and instructions. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 20 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haleem (US20120191343, hereinafter Haleem) in view of Gaither (US20200361476, hereinafter Gaither).
As to claims 1, 16 and 20, Haleem teaches a method, a system and non-transitory computer readable storage medium for providing dynamic navigational suggestions using a navigation system for a vehicle (see at least Haleem, abstract), the method comprising: 
determining a route plan for navigating to a trip destination (see at least Haleem para 0041 for navigation system generating travel route from one location to another location); 
monitoring navigation tasks performed by a user while driving the vehicle (see at least Haleem para 0053, the navigation system can monitor the maneuver attempt and identify how the performance of the maneuver attempt conformed to the maneuver instruction); and 
providing navigation instructions based on and the navigation tasks performed by the user (see at least Haleem para 0072 for navigation system generating detour to avoid dangerous situation based on the driver skill, also see para 0181-0182).
Haleem further teaches a processor (see at least Haleem para 0122); and 
a memory for storing executable instructions, the processor programmed to execute the instructions (see at least Haleem para 0107). 
award points based on the navigation tasks performed by the user (see at least Haleem para 0053-0055).
Haleem does not teach providing navigation instruction based on a selectable coach mode.
However, in the same field of endeavor, Gaither teaches selective driver coaching (see at least Gaither, abstract) and a driver may opt to activate or override driver coaching (see at least Gaither, para 0073).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem to include providing navigation instruction based on a selectable coach mode as disclosed by Gaither to provide more specific training for drivers.
As to claims 2 and 17, Haleem in view of Gaither teaches the method according to claim 1 and the system according to claim 16. 
Haleem further teaches wherein determining the route plan for the trip destination comprises: 
receiving an address indicative of the trip destination (see at least Haleem para 0176 for route module generating travel route to destinations); 
displaying an icon on a user-selectable map identifying the trip destination and an icon indicative of a present location of the vehicle (see at least Haleem para 0117 for displaying information generated by navigation system); 
receiving route input indicative of a user-selected route plan from the present location of the vehicle to the trip destination (see at least Haleem, para 0177-0178 for driver maneuver the vehicle on the selected route); and 
generating a Global Positional System (GPS) route plan to the trip destination (see at least Haleem para 0188 for GPS and navigation information).
As to claims 3 and 18, Haleem in view of Gaither teaches the method according to claim 2 and the system according to claim 17. 
Haleem further teaches awarding points based on the selectable coach mode and the navigation tasks performed by the user (see at least Haleem para 0053-0055, navigation system monitors maneuver attempt and identify driver performance, and assign driver skill grade, i.e. award points); 
determining a number of route input portions that match the GPS route plan (see at least Haleem, para 0054 for the driver skill being based on how closely the maneuver attempt conformed to the instructions for each stage); and
assigning points based on the number of route input portions that match the GPS route plan (see at least Haleem para 0054-0055 for the driver skill grade can include A, B, C, D and F based on how closely the driver follows instructions, i.e. assigning points based on number of inputs matching the GPS route).
As to claim 4, Haleem in view of Gaither teaches the method according to claim 3.  
Haleem further teaches determining the driver has made a threshold number of correct turns; and determining a number of awarded game points (see at least Haleem para 0053-0056).
Yet, Haleem modified by Gaither does not explicitly teach generating an audible prompt.
 However, Haleem does teach audio prompt for instruction to drivers (see at least Haleem, para 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the audio prompt could be provided when the driver has made a threshold number of correct turns and the award point reach a certain level to encourage the driver under training.
As to claims 5 and 19, Haleem in view of Gaither teaches the method according to claim 1 and the system according to claim 16.
Haleem further teaches providing navigation instructions comprises: 
providing a navigation direction based on the navigation tasks performed by the user (see at least Haleem para 0041 for navigation system generating route to destination; para 0046 for the navigation system can generate instruction to have more detail or less detail based on experience of the driver).
Gaither further teaches the electable coach mode (see at least Gaither para 0073).
As to claim 6, Haleem in view of Gaither teaches the method according to claim 5. 
Gaither further teaches wherein the selectable coach mode is one mode of a plurality of coach mode options comprising: 
a manual mode providing no navigation instructions (see at least Gaither para 0073 for user disable the coaching mode).
Haleem further teaches a medium coaching mode providing no navigation instructions until the vehicle misses a turn on a GPS route plan or a user-selected route plan (see at least Haleem para 0149 for navigation system generation instruction based on user input of “beginner, intermediate and expert”); and a high coaching mode providing navigation instructions at a first threshold distance before a turn and again at a second threshold distance before the turn (see at least Haleem para 0149 for navigation system generation instruction based on user input of “beginner, intermediate and expert”).
As to claim 8, Haleem in view of Gaither teaches the method according to claim 1. 
Haleem further teaches determining a number of turns that do not comply with the route plan and a number of turns that comply with the route plan (see at least Haleem para 0053 for monitoring maneuver attempt and identifying how the performance of the attempts conform to the instruction); 
determining an amount of time using the navigation system (see at least Haleem para 0077-0078 for time period of entering the driving maneuver and after the driver has entered the maneuver); and 
obtaining traffic information and vehicle accident information associated with the route plan (see at least Haleem para 0180 for accident reports).
As to claim 9, Haleem in view of Gaither teaches the method according to claim 8. 
Haleem further teaches providing an option to increase or decrease the selectable coach mode based on the navigation tasks performed by the user (see at least para 0149 for input user level and the system determines coaching mode).
As to claim 15, Haleem in view of Gaither teaches the method according to claim 1. 
Haleem further teaches determining that the user demonstrates acts consistent with driver fatigue; and generating an audible prompt to engage the navigation coaching responsive to determining that the user demonstrates the acts consistent with driver fatigue (see Haleem para 0169 for monitoring driver’s performance and adapting the instruction based on driver’s improvement, para 0234 for modifying, adapting or changing instruction based on the driver’s performance).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haleem in view of Gaither as applied to claim 1, and further in view of Scofield (US20140229255, hereinafter Scofield).
As to claim 7, Haleem in view of Gaither teaches the method according to claim 3.
Haleem further teaches monitoring maneuver attempt and identifying how the performance of the attempts conform to the instruction (see at least Haleem para 0053).
Haleem modified by Gaither does not teach awarding a positive point for making a turn that complies with the route plan; and awarding a negative point for performing one or more of: 
making a turn that does not comply with the route plan; providing navigation instructions based on a selectable coach mode and the navigation tasks performed by the user; and triggering a navigation instruction responsive to a verbal user request.
However, in the same field of endeavor, Scofield teaches awarding positive points when following the instruction and withholding the points when the user does not follow instruction (see at least Scofield, para 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem and modified by Gaither to include awarding a positive point for making a turn that complies with the route plan; and awarding a negative point for performing one or more of: making a turn that does not comply with the route plan; providing navigation instructions based on a selectable coach mode and the navigation tasks performed by the user; and triggering a navigation instruction responsive to a verbal user request as disclosed by Scofield to provide more specific training for drivers.
As to claim 14, Haleem in view of Gaither teaches the method according to claim 3. 
Gaither further teaches navigation without making a verbal inquiry associated with an upcoming turn (Gaither para 0073 for disable the learning process).
	Haleem modified by Gaither does not teach awarding a first number of points to the driver’s performance.
However, in the same field of endeavor, Scofield teaches awarding positive points when the driver’s performance favored by the system (see at least Scofield, para 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem and modified by Gaither to include awarding a first number of points responsive to navigation without making a verbal inquiry associated with an upcoming turn as disclosed by Scofield to provide more specific training for drivers.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haleem in view of Gaither as applied to claim 1, and further in view of Ozaki (US20130006518, hereinafter Ozaki).
As to claim 10, Haleem in view of Gaither teaches the method according to claim 1. 
Haleem modified by Gaither does not teach generating an audible prompt for the user to predict a landmark that is viewable while traveling according to the route plan.
However, in the same field of endeavor, Ozaki teaches outputting guidance regarding a landmark by audio (see at least Ozaki, para 0063).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem and modified by Gaither to include generating an audible prompt for the user to predict a landmark that is viewable while traveling according to the route plan as disclosed by Ozaki to provide route information to the driver.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haleem in view of Gaither as applied to claim 1, further in view of Ozaki, and furthest in view of Scofield.
As to claim 11, Haleem in view of Gaither teaches the method according to claim 3. 
Haleem further teaches providing an instruction to one or more passenger mobile devices (see at least Haleem para 0029). 
	Haleem modified by Gaither does not teach indicate when a landmark is viewable while traveling according to the route plan. 
However, in the same field of endeavor, Ozaki teaches outputting guidance regarding a landmark, i.e. the landmark is viewable (see at least Ozaki, para 0063).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem and modified by Gaither to include teach indicate when a landmark is viewable while traveling according to the route plan as disclosed by Ozaki to provide route information to the driver.
Haleem modified by Gaither and Ozaki does not teach awarding a positive game point for an indication that the landmark the landmark is viewable from the vehicle.
However, in the same field of endeavor, Scofield teaches awarding positive points when following the instruction and withholding the points when the user does not follow instruction (see at least Scofield, para 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Haleem and modified by Gaither and Ozaki to include awarding a positive game point for an indication that the landmark the landmark is viewable from the vehicle as disclosed by Scofield to provide more specific training for drivers.
As to claim 12, Haleem in view of Gaither, Ozaki and Scofield teaches the method according to claim 11. 
Haleem further teaches providing an instruction to one or more passenger mobile devices to locate an efficient route plan to navigate to the trip destination (see at least Haleem para 0028-0029 for navigation system include a first device, the first device can be a cellular phone; para 0041 for the navigation system generates route), a passenger mobile device of the one or more passenger mobile devices that first locates the efficient route plan (see Haleem para 0028-0029, when the navigation contains one first device, the first device is the first to locate the efficient plan).
Scofield further teaches awarding a positive game point (see Scofield para 0031).
As to claim 13, Haleem in view of Gaither, Ozaki and Scofield teaches the method according to claim 11. 
Haleem further teaches providing an instruction to one or more passenger mobile devices to locate an efficient route to the trip destination (see Haleem para 0028-0029) and a shortest route in travel time (see Haleem para 0028-0029, when the navigation contains one first device, the route generated by first device is the shortest)
Scofield further teaches awarding a positive game point (see Scofield para 0031).

Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667